                Case 3:20-sw-00321-RCY Document 1 Filed 10/05/20 Page 1 of 1 PageID# 1
 $2$ ('9$9HUVLRQ   $SSOLFDWLRQIRUD:DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF 0HDQV


                                         81,7('67$7(6',675,&7&2857
                                                                       IRUWKH
                                                             (DVWHUQ'LVWULFWRI9LUJLQLD

               ,QWKH0DWWHURIWKH6HDUFKRI
           (Briefly describe the property to be searched                        
            or identify the person by name and address)                                                VZ 321
                                                                                           &DVH 1R
                                                                                
 8636 3ULRULW\ 0DLO 3DUFHO EHDULQJ 8636 3ULRULW\ 0DLO 7UDFNLQJ
 1XPEHU 3 



     $33/,&$7,21)25$:$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
        ,DIHGHUDOODZHQIRUFHPHQWRIILFHURUDQDWWRUQH\IRUWKHJRYHUQPHQWUHTXHVWDVHDUFKZDUUDQWDQGVWDWHXQGHU
SHQDOW\RISHUMXU\WKDW,KDYHUHDVRQWREHOLHYHWKDWRQWKHIROORZLQJSHUVRQRUSURSHUW\(identify the person or describe the property
to be searched and give its location):
 $W  %URRN 5RDG 6XLWH  5LFKPRQG 9$ LV D 8636 3ULRULW\ 0DLO 3DUFHO EHDULQJ 7UDFNLQJ 3 

 ORFDWHG LQWKH             (DVWHUQ               'LVWULFWRI                  9LUJLQLD                       WKHUHLVQRZFRQFHDOHG(identify the
 person or describe the property to be seized)
  $W  %URRN 5RDG 6XLWH  5LFKPRQG 9$  LV D 86 3RVWDO 6HUYLFH 3ULRULW\ 0DLO 3DUFHO EHDULQJ 8636 3ULRULW\ 0DLO
  7UDFNLQJ 1XPEHU 3 

           7KHEDVLVIRUWKHVHDUFKXQGHU)HG5&ULP3 F LV(check one or more)
                ✔ HYLGHQFHRID FULPH
                ޭ
                ✔ FRQWUDEDQGIUXLWVRIFULPHRURWKHULWHPVLOOHJDOO\ SRVVHVVHG
                ޭ
                  ✔ SURSHUW\GHVLJQHGIRUXVHLQWHQGHGIRUXVHRUXVHGLQFRPPLWWLQJDFULPH
                  ޭ
                  ޭ DSHUVRQWREHDUUHVWHGRUDSHUVRQZKRLVXQODZIXOO\UHVWUDLQHG
           7KHVHDUFKLVUHODWHGWRDYLRODWLRQRI
               Code Section                                                               Offense Description
            86&  D                           3RVVHVVLRQ ZLWK ,QWHQW WR 'LVWULEXWH D &RQWUROOHG 6XEVWDQFH
            86&  E                            8VH RI D &RPPXQLFDWLRQ )DFLOLW\ LQ WKH &RPPLVVLRQ RI D )HGHUDO 'UXJ )HORQ\


           7KHDSSOLFDWLRQLVEDVHGRQWKHVHIDFWV



            ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
            ޭ
            ޭ 'HOD\HG QRWLFHRI     GD\V(give exact ending date if more than 30 days:                                         ) LV UHTXHVWHGXQGHU
              86&DWKHEDVLVRIZKLFKLVVHWIRUWKRQWKHDWWDFKHGVKHHW
                                                                           DWWDFKHGVKHHW

                                                                                    BBBBB
                                                                                        BBBBBBBBBBBBBBBBBBBBBB
                                                                                            B
                                                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                  Applicant’s signature
                      5HYLHZHGE\$86$6$86$
                     7KRPDV $ *DUQHWW $86$
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                    -RH\ 6 %RQG 86 3RVWDO ,QVSHFWRU
                                                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                             Printed name and title                                               Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
                      7HOHSKRQH                       (specify reliable electronic means)


 'DWH        2FWREHU                                                                                             /s/
                                                                                                               Judge’s
                                                                                                                  ge’s signat
                                                                                                                       signature
                                                                                                                           atur
                                                                                                                           at ure

 &LW\DQG VWDWH                 5LFKPRQG 9$                                            Roderick C. Young,
                                                                                                          g, U.S. District
                                                                                                                  Dist
                                                                                                                    strict
                                                                                                                    st  cctt Judge
                                                                                                           Printed
                                                                                                                 d name and
                                                                                                                          d titl
                                                                                                                            title
